August 11, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         BAKER HUGHES OILFIELD OPERATIONS, INC., Appellant

NO. 14-16-00498-CV                          V.

                       MICHELLE LEE PINA, Appellee
                     ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on June 3, 2016. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Baker Hughes Oilfield Operations, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.